      Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 1 of 47




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


WIRTGEN AMERICA, INC.,
a Tennessee Corporation,
6030 Dana Way
Antioch, TN 37013-3116,

                 Plaintiff,

                 v.

UNITED STATES OF AMERICA,

DEPARTMENT OF HOMELAND SECURITY,
245 Murray Lane, S.W.
Washington, D.C. 20528,

U.S. CUSTOMS AND BORDER PROTECTION,
1300 Pennsylvania Avenue, N.W.
Washington, D.C. 20229,                    Case No. ____________________

CHAD F. WOLF,                                   COMPLAINT FOR
DEPARTMENT OF HOMELAND SECURITY,            DECLARATORY, INJUNCTIVE,
245 Murray Lane, S.W.                          AND OTHER RELIEF
Washington, D.C. 20528,

MARK A. MORGAN,
U.S. CUSTOMS AND BORDER PROTECTION,
1300 Pennsylvania Avenue, N.W.
Washington, D.C. 20229,

JUAN J. PORRAS,
U.S. CUSTOMS AND BORDER PROTECTION,
109 Shiloh Dr. Suite 300
Laredo, TX 78045,

CHARLES STEUART,
U.S. CUSTOMS AND BORDER PROTECTION,
90 K Street, N.E.
Washington, D.C. 20229,

                 Defendants.
            Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 2 of 47




       1.       Without explanation, jurisdiction, or justification, Customs has determined that it

has the authority to issue an order barring importation of certain Wirtgen machines that are not

the subject matter of any such order or decision by the U.S. International Trade Commission.

       2.       As will be demonstrated in this complaint, the key decision-makers, Mr. Porras

and Mr. Steuart, are not validly appointed.

       3.       Plaintiff Wirtgen America, Inc. (“Wirtgen”), therefore, brings this Complaint

against the following Defendants: the United States of America; the Department of Homeland

Security; the Honorable Chad F. Wolf in his official capacity as Acting Secretary of the

Department of Homeland Security; U.S. Customs and Border Protection (“Customs”); the

Honorable Mark A. Morgan in his official capacity as Acting Commissioner of Customs; Juan J.

Porras in his official capacity as Director of Machinery Center of Excellence and Expertise of

Customs; and Charles Steuart in his official capacity as Chief of the Intellectual Property Rights

and Restricted Merchandise Branch (“IPR Branch”), Office of International Trade, of Customs.

       4.       This lawsuit seeks to enjoin Defendants from unlawfully detaining certain models

of Wirtgen’s road-milling machinery, thereby excluding Wirtgen’s machinery from being

imported into the United States.

       5.       Road milling machines are large construction machines that grind the top layer of

old pavement from a road to prepare for a new layer of pavement to be applied.

       6.       Wirtgen is the leading provider of milling machines in the United States.

       7.       When Wirtgen is unable to import its machines, Wirtgen’s customers, reputation,

business relationships, and market share, as well as America’s roadways, are harmed.

       8.       Wirtgen’s machines are being detained at various ports of entry. Some of the

detained machines were later released, but others have been permanently excluded from entry.

And Customs has threatened to seize future Wirtgen machines.

                                                 2
            Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 3 of 47




       9.        The excluded Wirtgen machines have already been purchased by customers.

       10.       Those same excluded machines represent millions of dollars in value.

       11.       Defendants are detaining and excluding Wirtgen’s machines purportedly pursuant

to a Limited Exclusion Order (“LEO”) issued by the U.S. International Trade Commission

(“Commission”) following a patent infringement investigation, Investigation No. 337-TA-1088

(“the 1088 Investigation”).

       12.       That 1088 Investigation was expressly limited to certain models of machines

having certain features.

       13.       The excluded machines were not adjudicated in the 1088 Investigation and have a

design that differs from the machines adjudicated in the 1088 Investigation.

       14.       These redesigned machines omit the features accused of infringement in the 1088

Investigation.

       15.       The Commission’s written decision expressly excluded such redesigned machines

from the scope of the 1088 Investigation.

       16.       Customs has no basis or authority to block entry of these products.

                                  NATURE OF THIS ACTION

       17.       Wirtgen seeks injunctive and declaratory relief declaring that Defendants have

exceeded the scope of the LEO issued by the Commission following the 1088 Investigation.

       18.       Specifically, Customs has exceeded its authority by detaining and excluding from

importation Wirtgen’s Redesigned 1810 Series machines without providing any showing that

these machines fall within the scope of the LEO.

       19.       Wirtgen seeks an order directing Customs to (i) grant the excluded machines entry

into the United States immediately, and (ii) refrain from further detaining, excluding, seizing, or




                                                  3
          Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 4 of 47




adjudicating the infringement of Wirtgen’s redesigned machines, which are not covered by or

within the scope of the LEO.

         20.   Wirtgen seeks injunctive and declaratory relief ordering that the LEO does not

cover products not adjudicated by the Commission, including the Redesigned 1810 Series

machines, and enjoining Customs and its officers from excluding products that were not

adjudicated by the Commission.

         21.   Wirtgen seeks injunctive and declaratory relief that Defendants’ actions are

arbitrary, capricious, contrary to law, and in excess of statutory jurisdiction, authority, and

limitation.

         22.   Defendants’ unlawful conduct has caused, and continues to cause, harm to

Wirtgen justifying immediate and permanent injunctive relief.

                                             PARTIES

         23.   Wirtgen is a privately held corporation organized and existing under the laws of

the state of Tennessee, with its principal place of business at 6030 Dana Way, Antioch,

Tennessee 37013-3116.

         24.   The United States of America is a defendant on two (2) grounds: (i) on the basis

of the actions of the Department of Homeland Security, acting through U.S. Customs and Border

Protection, and (ii) because the United States of America is a proper defendant under 5 U.S.C.

§ 702.

         25.   Defendant Department of Homeland Security has its principal office at 245

Murray Lane, S.W., Washington, D.C. 20528.

         26.   The Department of Homeland Security is a federal agency headquartered in the

District of Columbia.




                                                  4
            Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 5 of 47




         27.    The Department of Homeland Security was created by the Homeland Security Act

of 2002, 6 U.S.C. § 101 et seq., Pub. L. No. 107-296.

         28.    Defendant Chad F. Wolf is the Acting Secretary of the Department of Homeland

Security.

         29.    Mr. Wolf maintains an office at 245 Murray Lane, S.W., Washington, D.C.

20528.

         30.    As Acting Secretary, Mr. Wolf is sued here in his official capacity.

         31.    As Acting Secretary, Mr. Wolf has ultimate responsibility for the activities of the

Department of Homeland Security, including those actions complained of herein.

         32.    On information and belief, as Acting Secretary, Mr. Wolf and his officers are

responsible for refusing importation of articles into the United States that are not subject to the

LEO.

         33.    Defendant U.S. Customs and Border Protection is within the Department of

Homeland Security, organized pursuant to the Homeland Security Act of 2002, 6 U.S.C. § 101 et

seq. (“Homeland Security Act”).

         34.    Customs was created by the Homeland Security Act. Pub. L. No. 107-296.

         35.    The Homeland Security Act transferred the “functions, personnel, assets, and

liabilities of . . . the United States Customs Service of the Department of Treasury, including the

functions of the Secretary of the Treasury relating thereto,” to the Secretary of Homeland

Security. See 6 U.S.C. § 203.

         36.    Pursuant to authority under Section 1502 of the Homeland Security Act, 6 U.S.C.

§ 542, the Customs Service was renamed as the “Bureau of Customs and Border Protection.”

Department of Homeland Security Reorganization Plan, part (2)A.3., H. Doc. No. 108-16, 108th

Congress, 1st Session (Nov. 25, 2002).

                                                  5
          Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 6 of 47




         37.   On April 23, 2007, the Department of Homeland Security published a notice that

it changed the name of the Bureau of Customs and Border Protection to “U.S. Customs and

Border Protection” effective March 31, 2007. 72 Fed. Reg. 20131 (Apr. 23, 2007).

         38.   This name “U.S. Customs and Border Protection” was confirmed by Section 802

of the Trade Facilitation and Trade Enforcement Act of 2015, Pub. L. No. 114-125 (Feb. 24,

2016). See 6 U.S.C. § 211(a).

         39.   The Trade Facilitation and Trade Enforcement Act established a Commissioner

of Customs to head that agency. Id. § 211(b)(1).

         40.   Customs is responsible for the enforcement of exclusion orders issued by the

Commission.

         41.   Customs is headquartered in the District of Columbia, and has its principal office

at 1300 Pennsylvania Avenue, N.W., Washington, D.C. 20229.

         42.   Defendant Mark A. Morgan is the Acting Commissioner of Customs.

         43.   Mr. Morgan maintains an office at 1300 Pennsylvania Avenue, N.W.,

Washington, D.C. 20229.

         44.   As Acting Commissioner, Mr. Morgan is sued here in his official capacity as an

officer of the Secretary of the Department of Homeland Security.

         45.   On information and belief, as the Acting Commissioner, Mr. Morgan is

responsible for the activities of Customs, including the actions complained of herein.

         46.   Defendant Juan J. Porras is the Director of Machinery Center of Excellence and

Expertise of Customs.

         47.   Mr. Porras maintains an office at 109 Shiloh Drive, Suite 300, Laredo, Texas

78045.




                                                   6
           Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 7 of 47




         48.    As the Director, Mr. Porras is sued here in his official capacity as an officer of the

Secretary of the Department of Homeland Security.

         49.    On information and belief, as the Director of Machinery Center of Excellence and

Expertise of U.S. Customs and Border Protection, Mr. Porras is responsible for making

determinations regarding the importation of merchandise in the machinery industry, including

the actions complained of herein.

         50.    Defendant Charles Steuart is the Chief of the IPR Branch, which he purports to be

part of the Office of International Trade of U.S. Customs and Border Protection.

         51.    The Office of International Trade was established by Section 402 of the SAFE

Port Act of 2006, and the Office of Regulations and Rulings was consolidated into it. Pub. L. No.

109-347.

         52.    The Office of International Trade was later abolished by the Trade Facilitation

and Trade Enforcement Act of 2015, and all its functions and personnel were transferred to the

Office of Trade. See Pub. L. No. 114-125, 130 Stat. 122, 214 (Feb. 24, 2016); 19 U.S.C.

§ 2084(d)(1).

         53.    On information and belief, Mr. Steuart’s correct affiliation is with the Office of

Trade.

         54.    Mr. Steuart maintains an office at 90 K Street, N.E., Washington, D.C. 20229.

         55.    Mr. Steuart is sued here in his official capacity as an officer of the Secretary of

the Department of Homeland Security.

         56.    On information and belief, as the Chief of the IPR Branch, Mr. Steuart is

responsible for making determinations regarding the scope of exclusion orders, including the

actions complained of herein.




                                                  7
          Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 8 of 47




                                 JURISDICTION AND VENUE

         57.   This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 28

U.S.C. § 1337 and 5 U.S.C. § 702.

         58.   Specifically, this action arises under acts of Congress regulating commerce,

including 19 U.S.C. § 1337 and 19 U.S.C. § 1499.

         59.   This action seeks declaratory and prospective relief against Customs’ unlawful

interpretation of the LEO and of Section 337 of the Tariff Act of 1930 (as amended) (“Section

337”).

         60.   This Court has jurisdiction because the action is not “within the exclusive

jurisdiction of the Court of International Trade.” 28 U.S.C. § 1337(c).

         61.   The Court of International Trade only reviews Customs’ denial of a protest filed

with Customs pursuant to 19 C.F.R. § 174. See 28 U.S.C. § 1581(a).

         62.   Wirtgen filed a protest on December 24, 2019, challenging Customs exclusion of

Wirtgen’s Redesigned 1810 Series machines under the LEO.

         63.   Wirtgen argued that the LEO extends only to machines adjudicated by the

Commission to infringe, that Customs lacks statutory authority and appointed officers to

determine infringement, that Customs improperly rejected Wirtgen’s certification, and that

Customs may not place the burden of proof on Wirtgen.

         64.   Customs denied Wirtgen’s protest. Customs’ entire basis for the denial is that

“[t]he protest does not raise a protestable issue within the meaning of 19 U.S.C. 1514.”

         65.   In its decision denying Wirtgen’s protest, Customs stated, “we find that the instant

exclusions made by CBP pursuant to the 1088 LEO issued by the Commission under 19 U.S.C.

§ 1337 is not a subject matter subject to protest.”




                                                  8
          Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 9 of 47




        66.     19 U.S.C. § 1514(a)(4) states that “the exclusion of merchandise from entry . . .

shall be final and conclusive . . . unless a protest is filed in accordance with this section, or unless

a civil action contesting the denial of a protest, in whole or in part, in the Court of International

Trade.”

        67.     The Court of International Trade has exclusive jurisdiction over Customs’

exclusion decisions pursuant to Section 337 exclusion orders only where they relate to the denial

of a protest under 28 U.S.C. § 1581(a) and to associated administrative matters under 28 U.S.C.

§ 1581(i).

        68.     Because the issues presented to Customs are not protestable issues, they are not

within the exclusive jurisdiction of the Court of International Trade and, therefore, are within the

jurisdiction of this Court under 28 U.S.C. § 1337(c).

        69.     The Court of International Trade cannot decide and enforce statutory and

constitutional challenges to Customs’ system of enforcement because it only reviews Customs’

denial of a protest. Totes-Isotoner Corp. v. United States, 594 F. 3d 1346, 1351 (Fed. Cir. 2010)

(“[T]here is no protest remedy available to one challenging an unconstitutional statute because

Customs lacks the power to declare a statute unconstitutional.”).

        70.     The Court of International Trade cannot rule on the type of systemic failure to

comply with federal law that Wirtgen alleges here. See Hall v. Sebelius, 689 F. Supp. 2d 10, 24

(D.D.C. 2009).

        71.     The Court of International Trade cannot offer prospective relief against

continuing unlawful action by Customs. See Corning Gilbert Inc. v. United States, 896 F. Supp.

2d 1281, 1297 n.4 (C.I.T. 2013) (“To the extent that Plaintiff seeks prospective permanent

injunctive relief, see Am. Compl. at 21-22, regarding entries that are not subject to the protest

that is covered by this action, such request is beyond the scope of this action and the court’s

                                                   9
           Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 10 of 47




jurisdiction under 28 U.S.C. § 1581(a).”); Otter Prods., LLC v. United States, 37 F. Supp. 3d

1306, 1314 (C.I.T. 2014) (“any preliminary injunction that the court may issue will be limited in

effect to the entries subject to Otter’s denied protest”).

          72.   Customs warned that it will seize and seek forfeiture of future machines imported

by Wirtgen—despite admitting that the Commission never adjudicated their infringement.

          73.   On January 14, 2020, the Commission issued a seizure and forfeiture order. That

order states: “Road Construction Machines and Components Thereof that are imported in

violation of the limited exclusion order issued in the above-captioned investigation are to be

seized and forfeited to the United States, if imported by the following firm: Wirtgen America

Inc., 6030 Dana Way, Antioch, Tennessee 37013.”

          74.   The seizure and forfeiture order does not clarify or interpret the scope of the LEO.

          75.   On information and belief, in reliance on the seizure and forfeiture order, Customs

intends to seize any Redesigned 1810 Series machines that Wirtgen may attempt to import in the

future.

          76.   The threat of seizure and forfeiture is a continuing unlawful action.

          77.   The Court of International Trade’s residual jurisdiction clause, 28 U.S.C.

§ 1581(i)(4) is confined to the “administration and enforcement” of protests under subsection (a).

It does not confer jurisdiction broader than any one particular protest decision. See Nat’l Corn

Growers Ass’n v. Baker, 840 F. 2d 1547, 1557 (Fed. Cir. 1988) (“Subsection (i) is . . . not

[intended] to create any new causes of action not founded on other provisions of law.”) (citing

H.R. No. 1235, 96th Cong., 2d Sess., at 47 of 28 U.S.C. § 1581(i)(4)) (alterations in original).

          78.   This action seeks (i) a declaration that systemic practices of Defendants are

unlawful and unconstitutional and (ii) an injunction against further application of those practices

against future shipments.

                                                  10
         Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 11 of 47




        79.     Defendants have also unlawfully detained machines other than Redesigned 1810

Series machines that do not and have never included the feature accused of infringement.

        80.     On information and belief, Defendants will continue these unlawful actions

against Wirtgen.

        81.     Wirtgen is entitled to a declaratory order that the LEO cannot lawfully extend to

such machines and an injunction ordering Defendants to cease their unlawful adjudications.

        82.      Wirtgen cannot pursue an administrative ruling through Customs because

Customs lacks authority to interpret both Section 337 of the Tariff Act and the U.S. Constitution.

        83.     Customs’ ruling would also not be appealable to the Court of International Trade.

        84.     On information and belief, such a request would be decided in violation of the

Appointments Clause.

        85.     Wirtgen has exhausted all of its available administrative remedies.

        86.     Pursuit of any further administrative remedies is futile.

        87.     Customs’ regulations prohibit Wirtgen from requesting an administrative ruling.

        88.     Wirtgen’s shipments, which were already excluded, are “completed” Customs

transactions that are “final in nature.” 19 C.F.R. § 177.1(d)(3).

        89.     Customs cannot lawfully issue an administrative ruling regarding completed

transactions. 19 C.F.R. § 177.7(a) (“No ruling letter will be issued in regard to a completed

transaction.”); id. § 177.1(a)(2)(ii).

        90.     Even if an administrative ruling were available, such rulings can be revoked at

any time. 19 C.F.R. § 177.12.

        91.     Administrative rulings are not subject to judicial review unless the importer

shows it would be “irreparably harmed unless given an opportunity to obtain judicial review

prior to such importation.” 28 U.S.C. § 1581(h).

                                                 11
         Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 12 of 47




       92.     Customs indicated that Wirtgen could pursue an advisory opinion or a

modification proceeding at the Commission.

       93.     Such advisory opinions are also revocable and not appealable. 19 C.F.R.

§ 210.79; Allied Corp. v. U.S. Int’l Trade Comm’n, 850 F.2d 1573, 1578 (Fed. Cir. 1988).

       94.     Such advisory opinions are not subject to judicial review.

       95.     The plain language of the LEO and the Commission’s opinion—by their terms—

do not apply to the Redesigned 1810 Series machines.

       96.     Consequently, a proceeding to seek modification of the LEO would not lawfully

afford relief to Wirtgen. Wirtgen therefore did not seek a modification proceeding.

       97.     On January 16, 2020, the Commission determined, sua sponte, to initiate a

modification proceeding.

       98.     The Commission cannot adjudicate Wirtgen’s redesigned machines through a

modification proceeding.

       99.     Modification proceedings may determine only “that the conditions which led to

. . . exclusion from entry no longer exist.” 19 U.S.C. § 337(k)(1); 19 C.F.R. § 210.76(a)(1).

       100.    The 1088 Investigation found only the original 1810 Series machines to infringe.

       101.    A modification proceeding only has statutory authority to reevaluate that

determination, such as to rescind the exclusion order in view of changed conditions.

       102.    A modification proceeding cannot determine the new question of whether

Wirtgen’s Redesigned 1810 Series machines infringe.

       103.    A modification proceeding that purports to litigate issues beyond its statutory

authority is without legal basis.

       104.    Wirtgen is not required to exhaust unlawful administrative remedies before

challenging unlawful agency action.

                                                12
         Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 13 of 47




       105.    In any case, exhaustion is not required by the trade statutes that Customs

administers unless the matter would be within the jurisdiction of the Court of International

Trade. Darby v. Cisneros, 509 U.S. 137, 154 (1993) (“where the APA applies, an appeal to

‘superior agency authority’ is a prerequisite to judicial review only when expressly required by

statute or when an agency rule requires appeal before review and the administrative action is

made inoperative pending that review. Courts are not free to impose an exhaustion requirement

as a rule of judicial administration where the agency action has already become ‘final’ under

§ 10(c).”).

       106.    Further attempts to pursue administrative remedies would also be futile, because

Wirtgen challenges Defendants’ systemic failure to comply with federal law and the U.S.

Constitution. See Hall, 689 F. Supp. 2d at 24.

       107.    Wirtgen does not ask this Court to review the merits of non-infringement for the

Redesigned 1810 Series machines.

       108.    Wirtgen requests that this Court determine that it is unlawful for Defendants to

consider and rule upon infringement.

       109.    On information and belief, judicial resolution of the issues raised in this complaint

will not interfere with the agency’s efficient functioning.

       110.    On information and belief, judicial resolution of the issues raised in this complaint

will not thwart any effort at self-correction.

       111.    On information and belief, judicial resolution of the issues raised in this complaint

will not deny the court or parties the benefit of the agency’s experience or expertise.

       112.    On information and belief, judicial resolution of the issues raised in this complaint

will not curtail development of a record useful for judicial review. Tataranowicz v. Sullivan, 959

F. 2d 268, 275 (D.C. Cir. 1992).

                                                 13
         Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 14 of 47




       113.     After Customs unlawfully excluded five of Wirtgen’s Redesigned 1810 Series

machines on December 17, 2019, Wirtgen filed a protest on December 24 setting forth multiple

grounds as to why Customs’ actions were unlawful.

       114.     On December 27, 2019, Customs proceeded to exclude another Redesigned 1810

Series machine.

       115.     Customs’ explanation for its actions on December 27 was nearly identical to the

December 17 Notice of Exclusion.

       116.     On December 31, 2019, Wirtgen filed a protest against the December 27 Notice

of Exclusion.

       117.     The Court of International Trade will not hear Wirtgen’s request for prospective

relief against Customs’ continuing violations of the law.

       118.     The statutory and constitutional issues that Wirtgen raises are identical for both

vacating Customs’ unlawful exclusion decisions and issuing prospective relief.

       119.     Wirtgen’s claims about the illegality and unconstitutionality of Defendants’

procedures do not depend on any facts that will be developed by Defendants’ decisions on

Wirtgen’s protests. See Am. Hosp. Ass’n v. Azar, 348 F. Supp. 3d 62, 75 (D.C. 2018); see also

Tataranowicz v. Sullivan, 753 F. Supp. 978, 987 (D.D.C. 1990), rev’d on other grounds, 959 F.

2d 268 (D.C. Cir. 1992) (“[W]here a claimant alleges more than deviation from applicable

regulations and instead asserts a system-wide . . . policy . . . which does not depend on the

particular facts of the claimant’s case, the exhaustion requirement may be excused.”) (first

alteration in original) (internal quotations omitted).

       120.     Because the administrative process for protests will not provide any development

of the factual record to aid in a determination, these questions are ready for such determination.

See Am. Hosp. Ass’n, 348 F. Supp. 3d at 75.

                                                  14
            Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 15 of 47




        121.    This Court has the authority to grant the relief requested by Wirtgen under the

Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701-706, under 19 U.S.C. § 1337, and

under 28 U.S.C. §§ 2201-2202.

        122.    This Court has personal jurisdiction over the parties pursuant to 5 U.S.C. § 702.

        123.    Additionally, this Court has personal jurisdiction over the parties because, on

information and belief, Defendants have certain sufficient minimum contacts with the District of

Columbia such that the maintenance of this suit would not offend traditional notions of fair play

and substantial justice.

        124.    Specifically, Defendants Department of Homeland Security, Customs, Chad F.

Wolf, Mark A. Morgan, and Charles Steuart each have offices in the District of Columbia.

        125.    Defendant Charles Steuart received notice of the LEO from the Commission at his

office in the District of Columbia and performs his job duties from his office in this judicial

district.

        126.    Defendant Juan J. Porras drafted the notices excluding Wirtgen’s machines in

collaboration with high-level Customs officials located in Washington, D.C.

        127.    The notices signed by Juan J. Porras discuss communications between Wirtgen’s

counsel and Customs officials in Washington, D.C.

        128.    The United States has waived Defendants’ sovereign immunity.

        129.    Wirtgen is “seeking relief other than money damages” by pursuing injunctive and

declaratory relief. 5 U.S.C. § 702.

        130.    Additionally, as explained above, there is no other adequate remedy in a court to

redress the harm inflicted upon Wirtgen from Defendants’ statutory violations. 5 U.S.C. § 704.




                                                 15
          Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 16 of 47




        131.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(e) because at

least one Defendant resides in this judicial district, and all other Defendants reside in the State in

which the judicial district is located.

        132.     Alternatively, venue is proper because a substantial part of the events giving rise

to Wirtgen’s claims occurred in this judicial district.

        133.     Specifically, the Department of Homeland Security and Customs are

headquartered within this judicial district.

        134.     Chad F. Wolf, the Acting Secretary of the Department of Homeland Security,

resides within this judicial district.

        135.     Mark A. Morgan, the Acting Commissioner of Customs, resides within this

judicial district.

        136.     Charles Steuart, the Chief of the IPR Branch, resides within this judicial district.

        137.     Venue is proper in this judicial district over Juan J. Porras, the Director of

Machinery Center of Excellence and Expertise of Customs, for the following reasons (i) Mr.

Porras drafted and signed the Notices of Exclusion for Wirtgen’s machines in collaboration with

high-level Customs officials located in Washington, D.C., and (ii) communications and meetings

between Wirtgen and Customs officials have taken place at Customs’ Intellectual and Property

Rights Branch located at 90 K Street N.E., Washington, D.C. 20229.

        138.     Additionally, on information and belief, Mr. Porras is involved in a coordinated

enforcement action among multiple ports of entry into the United Sates against Wirtgen,

including ports in Baltimore and Brunswick.




                                                   16
         Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 17 of 47




                                        BACKGROUND

I.     Wirtgen and Wirtgen’s Innovative Technology

       139.    Wirtgen is the exclusive U.S. distributor for products of the Wirtgen Group

companies, including Wirtgen-brand milling, recycling, and paving machines, Vӧgele-brand

asphalt paving machines, Hamm-brand rollers, and Kleemann-brand rock crushing machines.

       140.    Road-milling machines are a key component of Wirtgen’s business. These

machines are used by the heavy construction industry to in road projects and are essential to

many high-value construction projects with strict deadlines.

       141.    Wirtgen has become the industry leader not only through the sale and distribution

of innovative road-milling machines of the highest quality, but also through the provision of

custom manufacturing, support, and training services that help customers to successfully use

these machines.

       142.    For example, Wirtgen provides post-importation manufacturing to customize

machines to the customer’s needs, provides repair services in the workshop, sends field-service

technicians to provide on-site assistance, uses diagnostics technology and trained personnel to

remotely provide technical support, maintains a warranty program, and conducts hands-on

training courses in a dedicated facility with custom-built training equipment.

II.    The U.S. International Trade Commission and U.S. Customs and Border Protection

       143.    The U.S. International Trade Commission is an executive agency with six

commissioners. 19 U.S.C. § 1330.

       144.    The Commission has statutory authority to investigate and order the exclusion of

unlawful products from entering the United States.

       145.    Unlawful products can include products that the Commission determines to

infringe valid U.S. patents, copyrights, or trademarks.


                                                17
         Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 18 of 47




        146.    The Commission’s authority to investigate goods accused of patent infringement

comes from Section 337 of the Tariff Act of 1930 (as amended). This statute prohibits “[t]he

importation into the United States . . . of articles that infringe a valid and enforceable United

States patent.” 19 U.S.C. § 1337(a)(1)(B).

        147.    The Commission has authority to investigate alleged violations on complaint or

on its own initiative, the investigation of which includes a determination of (i) whether the

articles infringe, and (ii) whether the patent is valid and enforceable, as well as “[a]ll legal and

equitable defenses” that may be presented. 19 U.S.C. § 1337(b) and (c).

        148.    If, as a result of the investigation, the Commission determines that there is a

violation of this section, the Commission shall direct that the articles imported by any person

violating the provision of Section 1337 be excluded from entry. 19 U.S.C. § 1337(d)(1).

        149.    The Commission “direct[s] the articles concerned” to “be excluded” by issuing an

exclusion order. Id.

        150.    Section 337 specifies that the Commission must notify the Secretary of the

Treasury of the order.

        151.    The Secretary of the Treasury is then responsible for carrying out the exclusion of

the articles subject to the order.

        152.    In 1991, the Director of the Office of Regulations and Rulings, a part of the U.S.

Customs Service within the Department of the Treasury, issued a notice of reorganization of the

Treasury that created, among other things, the Intellectual Property Rights Branch. 56 Fed. Reg.

41159, 1991 WL 544078, at *4 (Aug. 19, 1991).

        153.    According to the notice, the Intellectual Property Rights Branch’s responsibilities

include “implementation of exclusion orders issued by the ITC.” Id.




                                                  18
         Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 19 of 47




       154.    Section 403 of the Homeland Security Act then transferred to the Secretary of

Homeland Security the functions of “the United States Customs Service of the Department of the

Treasury, including the functions of the Secretary of the Treasury relating thereto.” See 6 U.S.C.

§ 203(1); see also id. § 212(a)(2) (giving the Secretary of the Treasury authority to delegate any

Customs-related duties retained under the Homeland Security Act).

       155.    On May 15, 2003, the Secretary of the Treasury further delegated “general

authority over Customs revenue functions” including the authority in Section 412 of the

Homeland Security Act, to the Secretary of Homeland Security. See Treasury Order No. 100-16

(May 15, 2003) (available at https://www.treasury.gov/about/role-of-treasury/orders-

directives/Pages/to100-16.aspx) (last accessed Jan. 5, 2020); see also Appendix to 19 C.F.R. § 0.

       156.    The Secretary of the Treasury reaffirmed this delegation on September 8, 2011.

Id.

       157.    On information and belief, the Secretary of Homeland Security has since re-

delegated an unspecified quantity of the powers delegated to him by the Treasury.

       158.    On information and belief, the Secretary of Homeland Security has re-delegated

those powers to Customs via Delegation 07010, Revision 03, Delegation of Authority to the

Commissioner of U.S. Customs and Border Protection, dated May 11, 2006. See, e.g., 72 Fed.

Reg. 59167 (Oct. 19, 2007).

       159.    On information and belief, there is no authority for this delegation.

       160.    On information and belief, it is publicly unknown what powers the Secretary of

Homeland Security delegated, if at all.

       161.    The absence of such publicly accessible information does not comport with the

Administrative Procedure Act and the Appointments Clause of the U.S. Constitution.




                                                19
            Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 20 of 47




        162.    On information and belief, the IPR Branch continues to be responsible for

enforcing exclusion orders, but answers to the Secretary of Homeland Security rather than the

Secretary of the Treasury.

        163.    On information and belief, after the Commission determines that a respondent has

imported “articles that infringe a valid and enforceable United States patent,” 19 U.S.C.

§ 1337(a)(1)(B)(i), the Commission issues a notice to the IPR Branch to exclude “the articles

concerned.” 19 U.S.C. § 1337(d)(1).

        164.    Then “the Secretary shall, through the proper officers, refuse such entry.” Id.

        165.    In other words, the Commission informs the Secretary of the Treasury precisely

what articles violated Section 337, and the Secretary (or the Secretary’s delegate) excludes those

articles.

        166.    Section 1337 of Title 19 is the only source of authority for the executive branch to

exclude patent-infringing goods from importation into the country.

        167.    The LEO, provided by the Commission, is the only determination of which goods

are infringing and shall be excluded.

        168.    There is no other source of authority pursuant to which the Department of

Homeland Security or Customs, through the IPR Branch or otherwise, may detain, seize, or

exclude goods at ports of entry to the United States on the basis of patent infringement.

III.    Proceedings Before the U.S. International Trade Commission

        169.    Caterpillar Inc. and Caterpillar Paving Products, Inc. filed a complaint before the

U.S. International Trade Commission asserting, inter alia, that certain models of Wirtgen’s

milling machines infringe U.S. Patent No. 7,140,693 (the “’693 patent”). See Investigation No.

337-TA-1088, Certain Road Construction Machines and Components Thereof (instituted Nov.

29, 2017).


                                                 20
         Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 21 of 47




       170.    The Commission’s administrative law judge (“ALJ”) conducted an evidentiary

hearing on September 25 and 26, 2018, and issued a Final Initial Determination (“FID”) finding

a violation of Section 337 on February 14, 2019.

       171.    The FID found all the asserted claims invalid except claim 19.

       172.    Specifically, the FID found that claims 1, 15, 16, 17, 18, 24, 26, 27, 28, 36, and 38

of the ’693 patent are invalid as anticipated under 35 U.S.C. § 102 by the prior art Bitelli SF 102

C machine, and claims 1, 15, 16, 17, 18, 24, 26, 27, 36, and 38 of the ’693 patent are invalid as

obvious under 35 U.S.C. § 103 in view of the prior art Bitelli Volpe SF 100 T4M machine and

U.S. Patent No. 3,633,292 to Ulrich.

       173.    The FID also found that the Wirtgen W 100 CFi, W 120 CFi, and W 130 CFi

road-milling machines (collectively, the “1810 Series” machines), infringe claim 19.

       174.    Specifically, the FID found that the swing leg on these machines rotates by an

actuator rotating a portion of the lifting column on which the swing leg is mounted, as recited in

claim 19.

       175.    The ALJ recommended that the Commission issue a LEO against Wirtgen.

       176.    While the Commission’s investigation was underway, Wirtgen filed a petition for

inter partes review (“IPR”) at the United States Patent and Trademark Office (“USPTO”)

challenging the validity of the ’693 patent. See Wirtgen Am., Inc. v. Caterpillar Paving Prods.,

Inc., IPR2018-01201, Paper 13 (Jan. 8, 2019) (instituting review of all challenged claims). On

December 13, 2019, the Patent Trial and Appeal Board (“PTAB”) issued a Final Written

Decision determining that all challenged claims—including claim 19—are unpatentable as

obvious on at least two independent bases. See id., Paper 32 (Dec. 13, 2019). The United States

Court of Appeals for the Federal Circuit will therefore likely hold that Wirtgen is not infringing a

valid claim and the Commission should never have issued the LEO in the first place.

                                                21
         Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 22 of 47




       177.       The Commission affirmed the administrative law judge’s determination in

relevant part and issued the recommended remedies against Wirtgen’s 1810 Series machines.

       178.       Wirtgen timely appealed the Commission’s decision to the United States Court of

Appeals for the Federal Circuit, and that appeal remains pending.

       179.       During the course of the Commission’s investigation, Wirtgen redesigned the

swing leg of its 1810 Series machines.

       180.       Wirtgen based its Redesigned 1810 Series machines on features of prior-art

swing-leg mountings.

       181.       The FID found those mountings did not practice claim 19.

       182.       The Redesigned 1810 Series machines do not include an actuator that rotates a

portion of the lifting column on which the swing leg is mounted.

       183.       Wirtgen replaced the features that the Commission found to infringe with the

features the Commission later found not to infringe.

       184.       Wirtgen produced evidence regarding the operability and functionality of its

Redesigned 1810 Series machines.

       185.       The ALJ held that she would not adjudicate the redesigns or determine

infringement in her initial determination.

       186.       She determined that “[t]hese designs” are “outside the scope of [the]

investigation” and “not ripe for a determination of infringement or non-infringement in this

investigation.”

       187.       The Commission adopted this portion of the ALJ’s determination, making it final.

       188.       Following the Commission’s infringement determination, Wirtgen undertook

significant efforts to commercialize its Redesigned 1810 Series machines to avoid the ’693




                                                  22
          Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 23 of 47




patent, so that it could continue importing these machines without violating the terms of the

LEO.

         189.   Wirtgen incorporated a designation for the redesigned swing leg into its product

label.

         190.   That designation identifies to third parties (e.g., Customs agents) that such

machines are Redesigned 1810 Series machines.

         191.   The Redesigned 1810 Series machines still bear serial numbers designating them

as 1810 Series machines but have new branding.

         192.   The new branding includes “W 100 XFi.”

         193.   The new branding also includes “W 100 XTi.”

         194.   The new branding also includes “W 120 XFi.”

         195.   The new branding also includes the “W 120 XTi.”

         196.   The new branding also includes the “W 130 XFi.”

         197.   The new branding also includes the “W 130 XTi.”

         198.   The “X” indicates that the machines have a new swing-leg design.

         199.   The new swing-leg design is ubiquitous across all of the Redesigned 1810 Series

machines.

         200.   The “F” and the “T” indicate differences among the machines regarding features

wholly unrelated to the swing leg.

         201.   Those differences are chiefly related to cost.

         202.   On information and belief, the Commission addressed and transmitted the notice

of the LEO to Defendant Charles Steuart of the IPR Branch of Customs.

         203.   On information and belief, the “Office of Regulations and Rulings in the Office of

International Trade,” as it appears on Mr. Steuart’s documentation, does not exist.

                                                 23
         Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 24 of 47




       204.    On information and belief, the IPR Branch purports to have a different structure

than the controlling regulations indicate.

       205.    The unregulated change in the agency’s structure does not comport with the APA

and the Appointments Clause of the U.S. Constitution.

IV.    Events Following the Commission’s Remedial Orders

       206.    Following the Commission’s transmission of the notice of the LEO to Mr. Steuart

at the IPR Branch, Wirtgen reached out to the IPR Branch to arrange a meeting.

       207.    Wirtgen requested the meeting to demonstrate which of Wirtgen’s different

products were subject to the LEO and how Customs agents could distinguish between excluded

and non-excluded products.

       208.    Wirtgen manufactures and imports different sizes, classes, and kinds of road

milling machines, recyclers, pavers, and replacement parts.

       209.    The 1088 Investigation concerned one particular series of milling machines (i.e.,

the 1810 Series machines), which includes a rear swing leg.

       210.    Wirtgen sells other series of milling machines that do not include swing legs.

       211.    The only method, manner, or fashion by which Wirtgen could explain the

information to the agents inspecting its products at ports of entry was through a presentation to

the IPR Branch of Customs.

       212.    On August 13, 2019, Wirtgen’s counsel met with Customs officials in

Washington, D.C., to discuss the structure and operation of the Redesigned 1810 Series

machines, as well as to explain Wirtgen’s other products.

       213.    Wirtgen also explained how to identify the Redesigned 1810 Series machines by

their number and designation.




                                                24
        Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 25 of 47




       214.     On August 15, 2019, Wirtgen’s counsel exchanged emails with Customs officials

regarding that meeting.

       215.     On September 5, 2019, Wirtgen’s counsel sent Customs a memorandum.

       216.     That memorandum explained how the swing-leg design of the Redesigned 1810

Series machines is different from the design of the excluded 1810 Series machine.

       217.     That memorandum also explained why the swing-leg design of the Redesigned

1810 Series machines is not subject to the LEO.

       218.     The memorandum, dated September 5, 2019, included photographs and videos of

the 18101069 machine that were referenced in that memo.

       219.     Wirtgen’s counsel informed Customs that Wirtgen would soon import, at the port

of Baltimore, Maryland, the first Redesigned 1810 Series machine, a W 120 XFi machine with

serial number 18101069.

       220.     Wirtgen informed Customs how to identify the Redesigned 1810 Series machines

using the information in the manifest.

       221.     Wirtgen also informed Customs how to identify the Redesigned 1810 Series

machines by visual inspection.

       222.     Wirtgen also offered to send a technician to (i) demonstrate the operation of the

Redesigned 1810 Series machine at the port, and (ii) answer any questions that Customs may

have about the swing leg.

V.     Customs’ Detention and Exclusion of Wirtgen’s Machines

       223.     On September 9, 2019, Wirtgen imported the W 120 XFi with serial number

18101069.

       224.     Customs permitted that W 120 XFi machine to be imported; accordingly, it was

not detained.


                                                 25
        Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 26 of 47




       225.   All subsequent Redesigned 1810 Series machines have used the same swing-leg

design as the 18101069 machine.

       226.   On or about November 11, 2019, Wirtgen imported a W 120 XFi machine having

serial number 18101082. Customs permitted that W 120 XFi machine to be imported; it was not

detained.

       227.   On or about November 4, 2019, Wirtgen imported a W 120 XFi machine having

serial number 18101083. Customs permitted that W 120 XFi machine to be imported; it was not

detained.

       228.   On or about November 4, 2019, Wirtgen imported a W 120 XTi machine having

serial number 18101085. Customs permitted that W 120 XTi machine to be imported; it was not

detained.

       229.   On or about November 12, 2019, Wirtgen imported a W 120 XFi machine having

serial number 18101087. Customs permitted that W 120 XFi machine to be imported; it was not

detained.

       230.   On or about November 23, 2019, Wirtgen imported a W 120 XFi machine having

serial number 18101091. Customs permitted that W 120 XFi machine to be imported; it was not

detained.

       231.   On or about November 23, 2019, Wirtgen imported a W 120 XFi machine having

serial number 18101093. Customs permitted that W 120 XFi machine to be imported; it was not

detained.

       232.   On or about December 13, 2019, Wirtgen imported a W 120 XTi machine having

serial number 18101095. Customs permitted that W 120 XTi machine to be imported; it was not

detained.




                                            26
        Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 27 of 47




       233.     On or about December 13, 2019, Wirtgen imported a W 120 XTi machine having

serial number 18101096. Customs permitted that W 120 XTi machine to be imported; it was not

detained.

       234.     The W 120 XFi Redesigned 1810 Series machines and W 120 XTi Redesigned

1810 Series machines that Customs permitted to be imported each used the same swing-leg

design as the 18101069 machine.

       235.     On November 18, 2019, at the port of Brunswick, Georgia, Customs detained two

Redesigned 1810 Series machines.

       236.     These two machines were a W 120 XFi having serial number 18101084 and a W

120 XTi having serial number 18101086.

       237.     On November 21, 2019 at the port of Brunswick, Georgia, Customs detained

three more Redesigned 1810 Series machines.

       238.     These three machines were a W 120 XTi having serial number 18101088, a W

120 XTi having serial number 18101089, and a W 120 XFi having serial number 18101092.

       239.     On December 17, 2019, Customs excluded these five Redesigned 1810 Series

machines.

       240.     On December 27, 2019, Customs excluded a sixth machine. This machine was a

W 120 XFi having serial number 18101094.

       241.     Customs issued Notices of Exclusion formalizing these actions.

       242.     Defendant Juan Porras, Director for the Center for Excellence, signed the Notices

of Exclusion.

       243.     On information and belief, the Commissioner of U.S. Customs and Border

Protection has not re-delegated to Mr. Porras the authority to exclude products under Section

337.

                                                27
           Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 28 of 47




       244.    Mr. Porras was not the individual to whom the Commission addressed

transmission of the LEO.

       245.    Mr. Porras’s authority is not provided by statute or regulation.

       246.    Mr. Porras’s authority does not comport with the Administrative Procedure Act

and the Appointments Clause of the U.S. Constitution.

       247.    The Redesigned 1810 Series machines that Customs has excluded are not the

articles that were adjudicated in the 1088 Investigation.

       248.    The administrative law judge found that these products were outside the scope of

the 1088 Investigation.

       249.    These products are therefore also outside the scope of the LEO.

       250.    Customs wrongly detained and excluded Wirtgen’s modified machines.

       251.    Customs does not have the authority to adjudicate whether products infringe

patents.

       252.    Customs does not have the authority to exclude products that fall outside the

scope of a LEO.

       253.    The detention and exclusion of Wirtgen’s Redesigned 1810 Series machines

violate the APA.

       254.    The detention and exclusion of Wirtgen’s Redesigned 1810 Series machines

violate the Appointments Clause of the U.S. Constitution.

       255.    The detention and exclusion of Wirtgen’s Redesigned 1810 Series machines

violate Wirtgen’s procedural due process rights.

VI.    Harm to Wirtgen

       256.    Wirtgen’s inability to deliver the machines excluded by Customs has already

caused significant harm to Wirtgen.


                                                28
           Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 29 of 47




          257.   If Customs continues detaining and excluding Wirtgen shipments, Wirtgen

expects to see additional delays which will cause, among other harms, loss of sales, loss of

customers, loss of market share, and loss of future-parts sales.

          258.   None of these harms can be redressed post-exclusion.

          259.   Customs actions will irreparably harm Wirtgen’s goodwill with its customers.

          260.   Customs actions will prevent Wirtgen from filling current orders, many of which

have already been invoiced.

          261.   Many of Wirtgen’s customers purchase machines after committing to fulfill a

contract with a third party.

          262.   Thus, Wirtgen’s customers can suffer significant financial losses if machines do

not arrive or deliver on time.

          263.   Because of the risks Wirtgen’s customers face in the road-construction industry,

they value Wirtgen’s reliability as a business partner and vendor.

          264.   Wirtgen’s reputation is essential to Wirtgen’s continued success in the United

States.

          265.   The road-milling machine market typically sees an increase in sales during the

winter months, as customers seek to purchase new machines for the upcoming paving season.

          266.   Wirtgen has already received purchase orders for the Redesigned 1810 Series

machines.

          267.   To fill those orders, many of which have already been invoiced, Wirtgen must

import Redesigned 1810 Series machines that are produced in manufacturing facilities in

Windhagen, Germany.

          268.   The Redesigned 1810 Series machines excluded by Customs thus far have already

been sold.

                                                 29
            Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 30 of 47




           269.   Wirtgen’s customers expected delivery of the Redesigned 1810 Series machines

by the end of 2019. The detained machines still have not been delivered.

           270.   Failure to timely deliver will have substantial negative consequences for Wirtgen,

its dealers, and its customers.

           271.   Work and tax incentives may not be realized.

           272.   Wirtgen also expects that the orders for these machines will be cancelled if

Wirtgen cannot meet the delivery deadlines.

           273.   The total retail sales value for the Redesigned 1810 Series machines excluded

thus far is approximately several million dollars.

           274.   As of December 22, 2019, Wirtgen had many purchase orders for the Redesigned

1810 Series machines awaiting fulfillment, implicating several million dollars in sales.

           275.   Wirtgen only has a single unit in inventory valued at a few hundred thousand

dollars.

           276.   If Wirtgen is unable to timely deliver these machines, Wirtgen’s reputation for

reliability with customers will be severely damaged.

           277.   Although all Redesigned 1810 Series machines are part of the same series, the

purchase orders vary in the machine specifications.

           278.   In particular, the purchase orders contain differences in the specifications for the

cutter housing and cutter drum width.

           279.   Customers specify differences so as to obtain machines customized specifically

for the types of jobs they expect to encounter.

           280.   Wirtgen expects to fulfill many orders for Redesigned 1810 Series machines in

the next few months of 2020.




                                                   30
         Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 31 of 47




       281.    Projected total sales of Redesigned 1810 Series machines for 2020 are estimated

to be millions of dollars.

VII.   Defendants’ Actions Are Subject to Challenge Under the Administrative Procedure
       Act

       282.    Customs’ exclusion of Wirtgen products from the United States and detainment of

Wirtgen products already imported into the United States constitute agency actions under 5

U.S.C. § 551(13).

       283.    A plaintiff “suffering legal wrong because of agency action, or adversely affected

or aggrieved by agency action within the meaning of a relevant statute, is entitled to judicial

review thereof,” except to the extent that the “(1) statutes preclude judicial review; or (2) agency

action is committed to agency discretion by law.” 5 U.S.C. §§ 701-702.

       284.    No statute precludes judicial review of Customs’ improper enforcement of the

LEO.

       285.    Customs is not entitled to discretion in its enforcement of the LEO.

       286.    Customs’ enforcement of the LEO is a statutory imperative under 19 U.S.C.

§ 1337(d)(1) and 19 C.F.R. § 12.39(b)(2).

       287.    Customs’ Notices of Exclusion, issued December 17, 2019 and December 27,

2019, are final agency actions because they excluded Wirtgen’s machines, totaling millions of

dollars, and warned that future imports may be seized and forfeited.

       288.    The Notices of Exclusion (i) require that Wirtgen export or store the machines

within thirty days of issuance, and (ii) warn that failure to do so will result in Customs disposing

of the machines.

       289.    This will occur even if Wirtgen files a protest or seeks an informal resolution with

Customs.



                                                 31
         Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 32 of 47




        290.    Under 5 U.S.C. § 706, a “reviewing court shall . . . hold unlawful and set aside

agency action, findings, and conclusions found to be[, inter alia,] (A) arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law; . . . [or] (C) in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right.” 5 U.S.C. § 706(2)(A)-(C).

        291.    In ignoring the plain language of the LEO and interpreting the LEO in view of

unpublished Commission statements in an arbitrary and capricious manner, Customs exceeds its

statutory jurisdiction and authority, and violates the Appointments Clause of the U.S.

Constitution.

        COUNT I: VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT
                     (5 U.S.C. §§ 701-706 AND 19 U.S.C. § 1337)

        292.    Wirtgen incorporates by reference the allegations set forth in paragraphs 1–290

above, as if fully set forth herein.

        293.    Defendants determined in the Notices of Exclusion, dated December 17, 2019,

and December 27, 2019, that the LEO covers Wirtgen’s Redesigned 1810 Series machines.

        294.    These machines are unadjudicated products as they were outside the scope of the

Commission’s 1088 Investigation.

        295.    Defendants determined that they have authority, pursuant to the LEO, to

adjudicate infringement of Wirtgen’s machines.

        296.    This determination was contrary to law and in excess of Defendants’ authority, as

well as arbitrary and capricious.

        297.    At least the following actions were arbitrary, capricious, and contrary to

controlling law under the APA (1) Defendants have ignored the plain language of the LEO,

which is directed only to adjudicated products; (2) Defendants have purported to enforce the

LEO under Section 1337(d) of Title 19 against unadjudicated products, in contravention of



                                                  32
         Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 33 of 47




Section 1337 of Title 19; (3) Defendants improperly looked to unpublished and non-binding

Commission statements to interpret the LEO; (4) Defendants adjudicated whether products

infringe a U.S. patent without any statutory or constitutional authority to do so; and (5) when

Wirtgen raised these legal deficiencies via protest pursuant to 19 C.F.R. § 174, Defendants

avoided consideration of those issues by determining—contrary to decades of prior practice—

that the decision to exclude Wirtgen’s Redesigned 1810 Series machines was not subject to

protest and, consequently, not subject to judicial review.

       298.    Defendants’ action in requiring Wirtgen to prove “as a condition of entry” that its

unadjudicated milling machines “do not infringe claim 19” of the ’693 patent was arbitrary,

capricious, and contrary to controlling law.

       299.    Defendants do not have the authority to (i) decide on the merits whether

unadjudicated products infringe a valid patent; (ii) assign to the importer the burden of proving a

non-infringement showing; and/or (iii) create a quasi-judicial proceeding through which an

importer must make such a showing.

       300.    Defendants never identified any statute or regulation supporting this practice.

       301.    Defendants instead cited court decisions from decades ago.

       302.    The portions of those court decisions to which Defendants cited were dicta.

       303.    In those decisions, the burden of proof was not in dispute.

       304.    No statute or regulation supports this practice.

       305.    Defendants’ exclusion of Wirtgen’s machines are final agency actions that have

caused, and will continue to cause, irreparable harm to Wirtgen.

       306.    Defendants’ threat to seize and seek forfeiture of future shipments have caused,

and will continue to cause, irreparable harm to Wirtgen.

       307.    Wirtgen has exhausted all its available administrative remedies.

                                                33
         Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 34 of 47




        308.    Pursuit of any further administrative remedies is futile.

        309.    Wirtgen is legally entitled to (i) immediate entry of the excluded Wirtgen

machines into the U.S., and (ii) an injunction against Defendants’ unlawful activity.

               COUNT II: VIOLATION OF THE APPOINTMENTS CLAUSE
                           (U.S. CONST., ART. II, § 2, CL. 2)

        310.    Wirtgen incorporates by reference the allegations set forth in paragraphs 1–308

above, as if fully set forth herein.

        311.    Adjudication of patent infringement by Defendant Juan J. Porras violates the

Appointments Clause of the U.S. Constitution.

        312.    Adjudication of patent infringement by Defendant Charles Steuart violates the

Appointments Clause of the U.S. Constitution.

        313.    On information and belief, Mr. Porras made the decision to exclude Wirtgen’s

Redesigned 1810 Series machines.

        314.    On information and belief, Mr. Porras made that decision while operating under

the supervision of Mr. Steuart.

        315.    When the Commission prepared the letter transmitting the LEO, it sent the letter

to Charles Steuart, Chief, IPR Branch, Office of Regulations and Rulings, Office of International

Trade, U.S. Customs and Border Protection.

        316.    Each of the Notices of Exclusion were signed by Juan J. Porras, Director of the

Machinery Center of Excellence and Expertise, U.S. Customs and Border Protection.

        317.    The Notices of Exclusion state that if Wirtgen believes the exclusion was made in

error, then Wirtgen should contact Mr. Steuart via email and copy

“IPRBranch.ITC337.Admin@cbp.dhs.gov.”

        318.    No contact information was provided for Mr. Porras.



                                                 34
        Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 35 of 47




       319.    On January 21, 2020, Customs denied Wirtgen’s protest of the December 17,

2019 Notices of Exclusion. The protest denial decision was signed by Mr. Steuart.

       320.    The protest denial decision was sent to Mr. Porras instructing that “this protest

should be denied as not protestable.”

       321.    Mr. Porras does not have authority to enforce Section 337 exclusion orders.

       322.    Mr. Steuart does not have authority to enforce Section 337 exclusion orders.

       323.    Section 337 requires the Commission to notify the Secretary of the Treasury of

any order issued under Section 337, and upon receipt of such notice, “the Secretary shall,

through the proper officers, refuse such entry.” 19 U.S.C. § 1337(d)(1).

       324.    A delegation of authority, including that regarding exclusion orders, to the IPR

Branch occurred in 1991, as part of the U.S. Customs Service within the Department of the

Treasury. 56 Fed. Reg. 41159, 1991 WL 544078, at *4 (Aug. 19, 1991).

       325.    That delegation was superseded when, in 2003, the Secretary of the Treasury

delegated the authority over exclusion-order enforcement to the Secretary of Homeland Security.

See Appendix to 19 C.F.R. § 0.1.

       326.    On information and belief, the Department of Homeland Security claims that in

Delegation 07010, Revision 03 (May 11, 2006), the Secretary of Homeland Security re-delegated

an unspecified quantity of these Treasury-derived powers to the Commission of Customs and

Border Protection. See, e.g., 72 Fed. Reg. 59167 (Oct. 19, 2007).

       327.    On information and belief, the statutes and regulations of Customs, Treasury, and

Homeland Security contain no evidence of these delegations.

       328.    On information and belief, authority over exclusion-order enforcement was not

delegated back to the IPR Branch.

       329.    Mr. Steuart is an officer of the United States.

                                                35
          Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 36 of 47




         330.   Mr. Steuart, in determining whether products infringe patent claims and whether

they may be imported, exercises significant authority pursuant to the laws of the United States.

         331.   Mr. Porras is an officer of the United States.

         332.   Mr. Porras, in determining whether products infringe patent claims and whether

they may be imported, exercises significant authority pursuant to the laws of the United States.

         333.   With respect to Wirtgen, these officers found that (i) the modified machines

“potentially infring[e]” claim 19 of the ’693 patent, and (ii) Wirtgen failed to prove the modified

machines were non-infringing.

         334.   As a result of that determination, Wirtgen’s machines, totaled at a value of

millions of dollars, have been prohibited entry into the United States, and future imports are

threatened with seizure and forfeiture.

         335.   Mr. Steuart exercises authority comparable to that of a federal district judge

conducting a bench trial.

         336.   For example, in making infringement determinations, Mr. Steuart has ruled on the

applicability of an importer’s argument for collateral estoppel against a patent holder’s

infringement arguments. See, e.g., Cust. & Border Prot. Dec. No. H300761, at 47 (Dec. 18,

2018).

         337.   On information and belief, Mr. Steuart regularly applies the framework of claim

construction and infringement to determine whether products are covered by exclusion orders.

See, e.g., id. at 46 (“We construe the phrase ‘a foot disposed at the distal end of the accordion’ as

recited in claim 9 of the ’031 patent in accordance with its plain and ordinary meaning, i.e., ‘a

structure located at the distal portion of the accordion.’ . . . As shown in the annotated figure,

below, the article at issue includes a structure located at the distal portion of the accordion.”).




                                                  36
          Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 37 of 47




         338.   Mr. Steuart also regulates the course of a hearing, as well as the conduct of parties

and counsel. See Lucia v. SEC, 138 S. Ct. 2044, 2053 (2018).

         339.   For example, in an administrative ruling proceeding, Mr. Steuart advised the

parties that he had “revised the procedural schedule to provide additional time for [the patent

owner’s] sur-reply.” Cust. & Border Prot. Dec. No. H297262, at 3 (Aug. 9, 2018).

         340.   As another example, Mr. Steuart determined whether a person or entity may

participate as a party to an “inter partes proceeding,” based on whether it has a “direct and

demonstrable interest in the question presented by the ruling request.” See, e.g., id. at 2.

         341.   As yet another example, Mr. Steuart declared that the “[r]epresentatives from

[importer’s] co-respondents in” the underlying Commission investigation “observed the oral

argument portion of this proceeding.” Cust. & Border Prot. Dec. No. H292490, at 1 n.1 (Mar. 5,

2018).

         342.   As yet another example, Mr. Steuart received evidence and examined witnesses at

hearings. See Lucia, 138 S. Ct. at 2053.

         343.   In one administrative ruling, Mr. Steuart’s decision relied on an excerpt of a

hearing transcript in which “Customs” asked a party, “have any of those cartridges gone through

that prescreening of the roll process that you have described?” Cust. & Border Prot. Dec. No.

H297262, at 7 n.2 (Aug. 9, 2018).

         344.   In another administrative ruling, Mr. Steuart’s decision relied on a lengthy quote

of an admission of the patent holder’s counsel during oral argument. Cust. & Border Prot. Dec.

No. H292490, at 29 (Mar. 5, 2018).

         345.   Upon information and belief, Mr. Steuart has applied his own prior decisions as

precedent.




                                                 37
           Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 38 of 47




          346.   In one inter partes administrative ruling, Mr. Steuart analyzed “whether [the

patent holder]’s argument ha[d] been waived under Customs HQ Ruling H242025 (June 24,

2013).” Cust. & Border Prot. Dec. No. H288282, at 23 (Sept. 20, 2017); see also Cust. & Border

Prot. Dec. No. H284032 (Apr. 7, 2017).

          347.   In that same ruling, Mr. Steuart concluded that, under the analogy of that case, the

argument was waived. Cust. & Border Prot. Dec. No. H288282, at 23 (Sept. 20, 2017); see also

Cust. & Border Prot. Dec. No. H284032 (Apr. 7, 2017) (applying the same H242025 decision as

precedent to refuse consideration of patent holder’s infringement arguments in an inter partes

administrative ruling proceeding).

          348.   In the course of carrying out these important administrative functions, Mr.

Steuart exercises significant discretion. See Lucia, 138 S. Ct. at 2052.

          349.   Mr. Steuart also regularly holds adversarial administrative ruling proceedings

purportedly under 19 C.F.R. § 177.

          350.   Those administrative ruling proceedings are governed by procedural schedules

and include briefing, submissions of evidence, and oral arguments.

          351.   19 C.F.R. § 177 does not provide for adversarial proceedings.

          352.   On information and belief, Defendants introduced adversarial proceedings

regarding prospective transactions for enforcement of Section 337 exclusion orders.

          353.   On information and belief, no other branch of Customs conducts adversarial

proceedings with respect to prospective transactions.

          354.   Inferior officers are officers whose work is directed and supervised at some level

by others who were appointed by Presidential nomination with the advice and consent of the

Senate.

          355.   Mr. Steuart acts as a principal officer of the United States.

                                                  38
         Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 39 of 47




        356.      19 C.F.R. §151.16(e), which describes Customs’ detention of merchandise, refers

to admissibility determinations for detained merchandise as “final determinations,” indicating

that the signatory thereby issues a binding decision, without the approval of any higher authority.

        357.      Customs’ regulations provide little disclosure or procedures on the enforcement of

exclusion orders.

        358.      On information and belief, the only place where such procedures are available to

the public is a Government Accountability Office report on Customs procedures for enforcing

exclusion orders. GAO Report 15-78, U.S. Customs and Border Protection Could Better Manage

Its Process to Enforce Exclusion Orders (Nov. 2014), available at

https://www.gao.gov/assets/670/667074.pdf.

        359.      The GAO Report specifies that when Customs receives an exclusion order from

the Commission, the IPR Branch handles enforcement at the ports and through prospective

adjudications. GAO Report at 9.

        360.      The GAO Report specifies that the IPR Branch creates trade alerts with

enforcement instructions for port officials. Id. at 12.

        361.      The GAO Report specifies that then “sometimes” the Center of Excellence and

Expertise for the relevant industry provides technical assistance. Id.

        362.      The GAO Report specifies that then the trade alert “triggers CBP’s enforcement at

the ports.” Id.

        363.      The GAO Report specifies that port officials identify and examine shipments to

determine whether they are covered by an exclusion order, “frequently seek[ing] guidance from

IPR Branch officials” to make such determinations. Id. at 15.

        364.      The GAO Report specifies that if a product is determined to be covered by an

exclusion order, then the port officials exclude the shipment. Id. at 16.

                                                  39
         Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 40 of 47




       365.    On information and belief, none of these procedures, as described in the GAO

report, are specified by statute or regulation.

       366.    On information and belief, none of these procedures, as described in the GAO

report, were established through a Notice-and-Comment rulemaking proceeding.

       367.    The regulations specify that the importer may file a protest against the exclusion,

either at the port of entry or electronically, and that the “Center director shall review and act on a

protest” related to the exclusion of merchandise. 19 C.F.R. §§ 174.11(b)(4), 174.12(d),

174.21(b).

       368.    On information and belief, in practice, the protest rulings are issued by Mr.

Steuart and are addressed to Directors of the Centers of Excellence. See, e.g., H300129, Protest

160118100231, USITC Inv. No. 337-TA-1016 (Sept. 7, 2018).

       369.    On information and belief, the Directors of the Centers of Excellence simply

forward Mr. Steuart’s decision to the importer. See id.

       370.    If Customs denies the protest or fails to grant the protest within thirty days, the

importer may appeal to the Court of International Trade. 19 C.F.R. §§ 174.21(b), 174.31.

       371.    Under either circumstance (i.e., denial of protest or failure to grant protest), the

decision of Mr. Steuart is the agency’s final decision.

       372.    Alternatively, the importer “may seek further review of a protest in lieu of review

by the Center director by filing” an application for further review. 19 C.F.R. § 174.23.

       373.    If the Center director believes that the protest should be denied, he must forward

it for further consideration under 19 C.F.R. § 174.26.

       374.    Only protests that meet specific criteria go to “the Commissioner of Customs or

his designee under Customs Delegation Order No. 1 (Revision 1) . . . as amended from time to

time.” 19 C.F.R. § 174.26(b)(1).

                                                  40
         Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 41 of 47




       375.     The Delegation Order is found at 34 Fed. Reg. 8208 (May 27, 1969).

       376.     The Delegation Order does not address further review for protests or applications.

       377.     To achieve attention from the Commissioner of Customs or his delegate, the

application for further review must raise an issue of non-uniform treatment, established practice,

interpretation of a court decision or Commissioner of Customs ruling, or a novel question. 19

C.F.R. § 174.26(b)(1).

       378.     The Center director designates an individual to decide the protest that was not

involved in the exclusion decision. 19 C.F.R. § 174.26(b)(2).

       379.     On information and belief, Customs does not follow these procedures.

       380.     On information and belief, if the application for further review involves an

exclusion order, then Mr. Steuart will decide it. See, e.g., H283478, Protest No. 2720-16-100577,

USITC Inv. No. 337-TA-691 (June 26, 2017); H283359, Protest No. 2704-16-101751, USITC

Inv. Nos. 337-TA-565, -691, -946 (Apr. 21, 2017); H282919, Protest No. 2704-17-101966,

USITC Inv. No. 337-TA-723 (Feb. 21, 2017).

       381.     The decisions of Mr. Steuart on applications for further review do not contain any

analysis or findings regarding the four factors in 19 C.F.R. § 174.26(b)(1).

       382.     There is no meaningful opportunity for review of Mr. Steuart’s decisions within

Customs.

       383.     Accordingly, Mr. Steuart acts as a principal officer of the United States.

       384.     Mr. Steuart was not appointed by the President and confirmed by the Senate.

       385.     Accordingly, Mr. Steuart’s actions violate the Appointments Clause of the U.S.

Constitution.

       386.     No statute authorizes Mr. Steuart’s appointment by any head of department.




                                                 41
          Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 42 of 47




         387.   Such an appointment would violate the Appointments Clause of the U.S.

Constitution.

         388.   On information and belief, Customs has stated, without support, that “all of the

Secretary of the Treasury’s authority pursuant to 19 U.S.C. 1623(a) was transferred and/or

delegated to the DHS Secretary who then appropriately delegated it to the Commissioner of

Customs, who may re-delegate it further within Customs.” 80 Fed. Reg. 70154, 70156 (Nov. 13,

2015).

         389.   The Commissioner of Customs cannot appoint inferior officers.

         390.   This remains true even if (1) all of the delegations and re-delegations discussed

above had occurred, (2) the delegations included the Secretary of the Treasury’s authority under

19 U.S.C. § 1337, and (3) there was statutory authority for the delegations and re-delegations,

         391.   Appointment power may only be vested in the head of a department.

         392.   The term “head of a department” refers to cabinet-level departments.

         393.   The term “head of a department” does not include heads of sub-agencies such as

inferior commissioners and bureau officers. Freytag v. Comm’r of Internal Revenue, 501 U.S.

868, 886 (1991); see also Free Enter. Fund v. Pub. Co. Accounting Oversight Bd., 561 U.S. 477,

511 (2010) (“Because the Commission is a freestanding component of the Executive Branch, not

subordinate to or contained within any other such component, it constitutes a ‘Department’ for

the purposes of the Appointments Clause.”).

         394.   The Commissioner is the head of U.S. Customs and Border Protection.

         395.   Customs is not a cabinet-level agency.

         396.   Customs is an agency established within the Department of Homeland Security.

See 6 U.S.C. § 211.

         397.   Mr. Porras is not a validly appointed officer of the United States.

                                                 42
         Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 43 of 47




        398.    As Mr. Steuart is not a validly appointed principal officer of the United States, he

cannot supervise or direct the work of Mr. Porras as an inferior officer.

        399.    The Commissioner of Customs may not appoint Mr. Porras as an inferior officer

for the same reason that he may not appoint Mr. Steuart.

        400.    Accordingly, Mr. Porras’s actions violate the Appointments Clause of the U.S.

Constitution.

        401.    As discussed above, Wirtgen has exhausted all of its available administrative

remedies and pursuit of any further administrative remedies is futile.

        402.    Customs’ decisions, dated December 17, 2019 and December 27, 2019, should be

vacated and set aside as violating the Appointments Clause of the U.S. Constitution.

        403.    Defendants should also be enjoined from further seeking to interpret the patent

laws of the United States.

                COUNT III: VIOLATION OF PROCEDURAL DUE PROCESS
                                (U.S. CONST., AM. 5)

        404.    Wirtgen incorporates by reference the allegations set forth in paragraphs 1–403

above, as if fully set forth herein.

        405.    Defendants’ actions, in requiring Wirtgen to prove “as a condition of entry” that

its unadjudicated milling machines “do not infringe claim 19,” are a violation of Wirtgen’s

procedural due process rights.

        406.    The burden to prove infringement never shifts to the alleged infringer if the

charge is denied in the plea or answer. Medtronic, Inc. v. Mirowski Family Ventures, LLC, 571

U.S. 191, 198-99 (2014), citing Imhaeuser v. Buerk, 101 U.S. 647, 662 (1880).

        407.    Wirtgen has consistently denied that any of its milling machines infringe claim 19

of the ’693 patent.



                                                 43
         Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 44 of 47




       408.    Wirtgen proactively provided Customs with extensive evidence showing that.

       409.    Customs placed the burden of proof on Wirtgen to prove non-infringement.

       410.    Customs’ improper allocation of the burden of proof violated Wirtgen’s

procedural due process rights.

       411.    Upon detaining the machines, Customs did not notify Wirtgen of “the specific

reason for the detention” as required by 19 U.S.C. § 1499(c)(2).

       412.    Upon detaining machines in Brunswick, Customs sent a generic form that

identified the reason as “import specialist review.”

       413.    Upon detaining machines in Baltimore, Customs sent a form that identified the

reason as “[t]he exclusion order states machines with a serial number above 18101069 may be

subject to refusal.”

       414.    Customs ignored Wirtgen’s offer to send a technician to the port to demonstrate

the non-infringing operation of the machines.

       415.    Customs excluded Wirtgen’s machines because the serial numbers and model

names of those machines were not identical to that of the machine for which Wirtgen submitted

evidence.

       416.    Wirtgen provided annotated photographs showing how to distinguish the

machines found to infringe from the machines that do not.

       417.    Customs ignored those annotated photographs.

       418.    Upon information and belief, Customs did not physically examine the machines

before excluding them.

       419.    For this reason, the burden of proof is a substantive aspect of a claim.

       420.    Customs’ unlawful shifting of the burden of proof led to the corruption of its

entire exclusion procedure.

                                                44
         Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 45 of 47




       421.    The actions of Customs are arbitrary, capricious, and contrary to law.

       422.    The actions of Customs have deprived Wirtgen—without due process of law—of

its legitimate property interest in importing and selling its lawful products.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays that this Court:

       A.      Issue an Order granting injunctive relief in favor of Wirtgen and against

               Defendants that:

               1.      compels Defendants to permit entry of Wirtgen’s Redesigned 1810 Series

                       machines into the United States immediately;

               2.      bars Defendants from detaining, excluding, or seizing any Wirtgen

                       machine not adjudicated by the Commission to infringe claim 19 of the

                       ’693 patent;

               3.      compels Defendants to vacate the two exclusion decisions issued by

                       Customs against Wirtgen on December 17, 2019; and

               4.      compels Defendants to vacate the exclusion decision issued by Customs

                       against Wirtgen on December 27, 2019.

       B.      Issue an order declaring:

               1.      that the two exclusion decisions issued by Customs against Wirtgen on

                       December 17, 2019, are void;

               2.      that the exclusion decision issued by Customs against Wirtgen on

                       December 27, 2019, is void;

               3.      that the LEO covers only those machines that the Commission determined

                       to infringe claim 19 of the ’693 patent;




                                                 45
 Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 46 of 47




     4.     that the LEO does not permit Defendants to place the burden of proof on

            Wirtgen regarding the admissibility of any imports;

     5.     that availability of the LEO’s certification provision is not limited to

            products that have previously been adjudicated by Customs or the

            Commission to be outside the scope of the LEO;

     6.     that Defendant Charles Steuart is not a constitutionally appointed officer

            authorized to interpret the patent laws of the United States;

     7.     that Defendant Juan J. Porras is not a constitutionally appointed officer

            authorized to interpret the patent laws of the United States; and

     8.     that Wirtgen’s certification, which Customs rejected, satisfies the

            certification provision of the LEO.

C.   Grant such other and further relief as the nature of the case may admit or require,

     declaratory and injunctive relief requested above, and any such other relief as may

     be deemed just and equitable by this Court.




                                      46
         Case 1:20-cv-00195-CRC Document 1 Filed 01/24/20 Page 47 of 47




Date: January 24, 2020


                                      D ··     . Yonan (D. . Bar No. 4 73390)
                                      Michael E. Joffre (D.C. Bar No. 497813)
                                      Donald R. Banowit (D.C. Bar No . 463976)
                                      Kristina Caggiano Kelly (D.C. Bar No . 1000854)
                                      Ralph W. Powers III (pro hac vice pending)
                                      Dallin Glenn (pro hac vice pending)
                                      STERNE, KESSLER, GOLDSTEIN & Fox, P.L.L.C.
                                      1100 New York Ave., N.W., Suite 600
                                      Washington, DC 20005 -3934
                                      Telephone No.: (202) 371-2600
                                      Facsimile No.: (202) 371 -2540
                                      dyonan@stemekessler.com
                                      mj offre@stemekessler. com
                                      dbanowit@stemekessler.com
                                      kckelly@stemekessler.com
                                      tpowers@stemekessler. com
                                      dglenn@stemekessler.com

                                      Ryan D. Levy (pro hac vice pending)
                                      Seth R. Ogden (pro hac vice pending)
                                      PATTERSON INTELLECTUAL PROPERTY LAW, P . C .
                                      1600 Division Street, Suite 500
                                      Nashville, TN 37203
                                      Telephone No.: (615) 242-2400
                                      Facsimile No .: (61 5) 242-2221
                                      rdl@iplawgroup.com
                                      sro@iplawgroup.com

                                      Counsel for Plaintif.!Wirtgen America, Inc.




                                      47
